
	

113 HR 4746 IH: Robin Danielson Act of 2014
U.S. House of Representatives
2014-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4746
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2014
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Farr, and Ms. Moore) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a program of research regarding the risks posed
			 by the presence of dioxin, synthetic fibers, chemical fragrances, and
			 other components of feminine hygiene products.
	
	
		1.Short titleThis Act may be cited as the Robin Danielson Act of 2014.2.FindingsThe Congress finds as follows:
			(1)Feminine hygiene products are widely used by women in the United States today, but there is not
			 enough research on the components of these products.
			(2)Women may be exposed to substances in tampons and other menstrual products for as long as 60 years
			 over the course of their reproductive lives. The average woman may use as
			 many as 16,800 tampons in her lifetime. A woman on menopausal hormone
			 therapy may use as many as 24,360 tampons in her lifetime.
			(3)Trace amounts of dioxins can be found in tampons or other feminine hygiene products. The
			 Environmental Protection Agency and the International Agency for Research
			 on Cancer, an arm of the World Health Organization, have concluded that
			 dioxins are a probable human carcinogen (cancer-causing agent).
			(4)The Food and Drug Administration (referred to in this section as the FDA) has historically relied on data provided by manufacturers of feminine hygiene products in
			 determining product safety.
			(5)Although the FDA currently requires tampon manufacturers to routinely monitor dioxin levels in raw
			 materials and finished tampons, this information is not readily available
			 to the public. The FDA should consider whether to expand regulation to
			 include other types of feminine hygiene products and a broader list of
			 contaminants.
			3.Research on dioxin and other potentially harmful components of feminine hygiene productsPart F of title IV of the Public Health Service Act (42 U.S.C. 287d et seq.) is amended by adding
			 at the end the following section:
			
				486C.Research on dioxin and other potentially harmful components of feminine hygiene products
					(a)Research
						(1)In generalThe Director of NIH, in collaboration with the Director of the Office, shall provide for the
			 conduct or support of research to determine the extent to which the
			 presence of dioxins, synthetic fibers, chlorine, and other components,
			 including contaminants and substances used as fragrances, in tampons and
			 other feminine hygiene products—
							(A)poses any risks to the health of women who use the products, including risks relating to cervical
			 cancer, endometriosis, infertility, ovarian cancer, breast cancer, immune
			 system deficiencies, pelvic inflammatory disease, toxic shock syndrome,
			 and bacterial and yeast infections; and
							(B)poses any risks to the health of children of women who used such products during or before the
			 pregnancies involved, including risks relating to fetal and childhood
			 development.
							(2)Requirement regarding data from manufacturersResearch under paragraph (1) shall include research to confirm the data on tampons and other
			 feminine hygiene products submitted to the Commissioner of Food and Drugs
			 by manufacturers of such products.
						(3)DefinitionFor purposes of paragraph (1), the term feminine hygiene products means tampons, pads, liners, cups, sponges, and similar products used by women with respect to
			 menstruation or other genital-tract secretions.
						(b)ReportsReports on the results of research under subsection (a) shall be periodically submitted to the
			 Congress, the Commissioner of Food and Drugs, the Administrator of the
			 Environmental Protection Agency, and the Chairman of the Consumer Product
			 Safety Commission. Such reports shall be made available to the public
			 through the data system and clearinghouse program established under
			 section 486A, or through other appropriate means.
					(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as
			 may be necessary for each of the fiscal years 2015 through 2019..
		
